FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                      February 7, 2014

                                                                         Elisabeth A. Shumaker
                                   TENTH CIRCUIT                             Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 13-8051
                                                   (D.C. No. 1:08-CR-00293-ABJ-5)
 ANTHONY LANE,                                              (D. Wyoming)

        Defendant - Appellant.



                                ORDER AND JUDGMENT*


Before HARTZ, GORSUCH, and PHILLIPS, Circuit Judges.


       After Defendant Anthony Lane admitted to multiple violations of his supervised

release, the United States District Court for the District of Wyoming revoked his

supervised release and sentenced him to eight months’ imprisonment to be followed by




       *After examining the briefs and appellate record, this panel has determined
unanimously to grant the party’s request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order is not binding precedent, except
under the doctrines of law of the case, res judicata, and collateral estoppel. It may be
cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir.
R. 32.1.
six months of supervised release in a reentry facility. See 18 U.S.C. § 3583(e)(3), (h).

Defendant timely appealed.

       Discerning no meritorious issues for appeal, defense counsel submitted an Anders

brief and a motion for leave to withdraw. See Anders v. California, 386 U.S. 738 (1967).

As required by Anders, Defendant was provided a copy of the brief and the clerk of this

court sent him a letter informing him that he could respond with any meritorious

arguments within 30 days. See id. at 744 (defendant must be given a copy of the Anders

brief and provided time to respond). Defendant never responded. Believing the appeal to

be wholly frivolous, the United States chose not to submit a brief. We have jurisdiction

under 28 U.S.C. § 1291. After independently examining the record, we agree with

defense counsel that there are no nonfrivolous grounds for appeal. Accordingly, we grant

the motion for leave to withdraw and dismiss the appeal.

I.     DISCUSSION

       Defendant pleaded guilty to distributing cocaine, see 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), 846, and was sentenced to 42 months’ imprisonment and three years of

supervised release. Defendant began his term of supervised release in June 2011. Two

conditions of supervised release are relevant to this appeal: (1) Defendant “shall not

commit another federal, state or local crime,” R., Vol. 1 at 30; and (2) Defendant “shall

refrain from the use or possession of alcohol,” id. at 31. On April 10, 2013, the

probation office filed a petition to revoke Defendant’s supervised release. The petition

alleged that he had committed seven violations of the conditions of his release by
                                             2
consuming alcohol and committing the crimes of domestic battery, reckless

endangerment and indifference, driving under the influence of alcohol, and driving with a

suspended license. At his revocation hearing, Defendant admitted all seven violations.

       The district court determined that the most serious violation was the domestic

battery, which constitutes a Grade C violation under United States Sentencing Guidelines

Manual § 7B1.1(a)(3) (2013) because it is punishable by a term of imprisonment of one

year or less. Defendant had a criminal-history category of III, and his guideline range

was therefore 5 to 11 months. See USSG § 7B1.4(a). The district court sentenced him

to 8 months’ imprisonment, a term in the middle of the guideline range, and added six

months of supervised release in a reentry facility.

       “We will not reverse a sentence following revocation of supervised release if the

record establishes the sentence is reasoned and reasonable.” United States v. Handley,

678 F.3d 1185, 1188 (10th Cir. 2012) (internal quotation marks omitted). In light of

Defendant’s criminal history and his violations of the conditions of supervised release,

his sentence was reasoned and reasonable. The court properly calculated Defendant’s

guideline range and the term imposed was in the middle of that range. The term of

supervised release was also reasonable.

       Further, we do not think that the district court violated Tapia v. United States, 131
S. Ct. 2382 (2011). Although the court discussed the importance of Defendant’s

straightening up his life, it did not “impos[e] or length[en] a prison term to promote [the]

offender’s rehabilitation.” Id. at 2391. Rather, when imposing the sentence, the court
                                             3
focused on Defendant’s violations of the conditions of supervised release and the threat

he posed to society.

II.    CONCLUSION

       We GRANT the motion for leave to withdraw and DISMISS the appeal.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                            4